Citation Nr: 9920986	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  91-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1990 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for PTSD and for a skin condition 
due to Agent Orange.  The notice of disagreement only as to 
the issue of entitlement to service connection for PTSD was 
submitted in December 1990.  The statement of the case was 
issued in March 1991.  A substantive appeal was received in 
March 1991.  The veteran failed to report to a personal 
hearing scheduled at the RO in January 1991.  The Board 
remanded the case in July 1991, October 1993 and September 
1997 for additional development of the evidence.

The Board notes that by rating action in May 1995, the RO 
denied service connection for a bilateral knee injury, 
coughing spells due to Agent Orange exposure and a back 
condition, as well as entitlement to nonservice connected 
pension benefits.  The veteran was notified of those 
determinations by letter dated in June 1995.  As the veteran 
did not file a notice of disagreement with those 
determinations, they are not in appellate status and will not 
be addressed. 38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  There is credible evidence of record that the claimed 
inservice stressor actually occurred.

2.  The veteran engaged in combat with the enemy.

3.  There is a clear diagnosis of PTSD caused by the in-
service stressor.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted. 38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records do not show any 
complaints, findings or diagnoses of PTSD during service.  
Form DD 214 shows that he was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  His military 
occupational specialty was listed as electrical repairman.  
Service personnel records indicate that he was stationed 
aboard the U.S.S. Falgout from March 1967 to September 1968.

On VA examination in July 1990, the veteran reported that 
during duty aboard ship in Vietnam, he was briefly assigned 
to a patrol boat.  He reported that when a small boat failed 
to stop, the gunners opened fire, sinking the boat and then 
strafing the survivors in the water.  He also reported that 
he was employed as a police officer of the Los Angeles Police 
Department from 1969 to 1986.  He reported that during that 
employment he saw several psychiatrists.  The examiner 
indicated that the veteran described traumatic events, 
including the shooting of two suspects.  The veteran 
indicated that in 1985 he stopped working and received a 
settlement due to medical injuries.  He also indicated that 
he received psychiatric benefits.  The assessment included 
possible PTSD, most likely related to law enforcement work.

In October 1990, the veteran submitted a statement detailing 
stressful events during service in Vietnam.  He reported that 
he was assigned to the U.S.S. Falgout and in 1967 he 
volunteered to relieve a man on a swift boat.  He indicated 
that during that duty, a junk refused to stop and was blown 
out of the water.  He reported that he saw three generations 
of men, women and children blown apart in the water floating.  

In January 1992, the US Armed Services Center for Research of 
Unit Records (USASCRUR), (formerly known as the US Army & 
Joint Services Environmental Support Group (ESG)), responded 
to a request to verify the veteran's reported stressor.  The 
USASCRUR verified that the U.S.S. Falgout did engage in 
pursuit activities which resulted in sinking of cargo junks 
in 1967.  However, the ESG was unable to verify that the 
veteran was on loan to a swift boat which sank a junk.  
Attached is a copy of the 1967 command history of the U.S.S. 
Falgout.

Received in March 1992, is the statement of a friend of the 
veteran who indicated that he had known the veteran since May 
1969 when the veteran did some work as a part-time mechanic 
in the friend's shop.  The friend stated that the veteran 
confided in him regarding experiences in Vietnam and 
indicated that the veteran talked of frustration over 
killings of innocent children.  The veteran related that he 
thought he could help children as a police officer.

A Board of two VA psychiatrists conducted a psychiatric 
evaluation in September 1994.  The reported stressor in 
Vietnam was noted.  The veteran also reported that while 
employed as a police officer in Los Angeles, he was shot at 
by an ex-Nazi stormtrooper and the bullet grazed his temple.  
The veteran's partner shot and killed the suspect.  The 
veteran reported a second incident in which he shot and 
killed a burglary suspect.  The examiners concluded that the 
veteran suffered from PTSD as a result of the reported 
stressor which occurred while in service in Vietnam.  The 
examiners noted that the stressor could not be verified by 
the Army Department.  The examiners opined that the veteran 
was affected primarily by his Vietnam experiences, which he 
repressed, and as a result of the incidents which occurred as 
a policeman, this rekindled his Vietnam incident.

In a July 1995 statement, the veteran reported that incident 
previously reported regarding the sinking of the junks.  He 
indicated that after the boats were destroyed, he recalled 
seeing men, women and children dead in the water.  He also 
asserted that he witnessed fellow shipmates shoot a women and 
her baby, as well as other survivors.

In a November 1995 addendum, the examiners who conducted the 
September 1994 examination, reviewed the evidence of record.  
It was noted that the veteran claimed PTSD as a result of his 
combat experiences in Vietnam.  It was also pointed out that 
following service, he was a police officer and he experienced 
traumatic experiences related to a gunshot wound.  The 
examiners indicated that the record showed that certain 
psychiatrists opined that the veteran's PTSD symptomatology 
was more related to his civilian experience than his military 
experience.  It was also noted that the stressors relating to 
the incident on the swift boat had not been verified.  The 
examiners confirmed their earlier conclusion that PTSD was 
primarily due to his Vietnam experiences and noted that the 
only evidence of the contended stressor was by the veteran's 
reported history.

In a September 1997 letter, the RO requested that the veteran 
submit a detailed statement regarding the alleged incident on 
a swift boat, to include the date and location of the event 
and the full name of any servicemen who may have witnessed 
the event.  The veteran did not respond to that request for 
additional identifying information regarding the contended 
stressor.  

Received in September 1997 were the numerous records of the 
Social Security Administration pertaining to the veteran's 
claim for disability benefits.  Those record contain many 
duplicates of both private and VA records already contained 
in the record and those records do not include any additional 
evidence regarding the reported stressor.

In August 1998, the RO obtained an additional addendum to the 
September 1994 and November 1995 VA examination reports 
indicating that criteria of DSM-IV was met with regard to the 
diagnosis of PTSD.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. § 1110 (West 1991). 

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that a claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991);  38 C.F.R. § 3.304(f)(1998);  Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993).  An opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor. 38 C.F.R. § 3.304(f) 
(1998).

If a veteran alleges that he engaged in combat and there is 
no record of such activities, the Board must make a finding 
as to the credibility of the veteran's assertions that he 
engaged in combat. See Cohen, supra.  Then the Board must 
make a finding whether the veteran engaged in combat. Id.  
Whether the veteran engaged in combat is a question that is 
decided on the basis of the evidence of record in each case, 
and is determined through receipt of certain recognized 
military citations or other supportive evidence.  West v. 
Brown, 7 Vet. App. 70 (1994).  If a veteran did not engage in 
combat, his own allegations are insufficient to establish a 
service stressor; rather, the stressor must be established by 
official service records or other credible supporting 
evidence.  Doran v. Brown, 6 Vet. App 283 (1994); Zarycki, 
supra.

After a full review of the record, the Board concludes that 
entitlement to service connection for PTSD is warranted.  The 
evidence of record shows that the veteran was stationed in on 
the U.S.S. Falgout in Vietnam from March 1967 to September 
1968.  He has contended that he that engaged in combat with 
the enemy on patrol in a swift boat and that he participated 
in the sinking of junks and the killing of men, women and 
children.  The personnel records verify that the veteran was 
stationed aboard the U.S.S. Falgout.  The USASCUR was able to 
verify that the U.S.S. Falgout did engage in pursuit 
activities which resulted in sinking of cargo junks in 1967, 
but was unable to verify whether the veteran was on loan to a 
swift boat which sank a junk.  The Board has reviewed the 
entire record, including the statements of the veteran on VA 
examinations from 1990 to 1995 and information received from 
the USASCRUR regarding the combat activity on the ship he was 
assigned to.  This evidence leads the Board to find that the 
veteran's statements regarding his combat service in Vietnam 
are credible and that he engaged in combat with the enemy.  
See Gaines v. West, 11 Vet. App. 353 (1998).  As there is a 
clear diagnosis of PTSD, credible supporting evidence that a 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence between current 
symptomatology and the claimed in-service stressor, the Board 
finds that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

